Name: Commission Regulation (EC) No 144/97 of 27 January 1997 on the stocks of agricultural products in Austria, Sweden and Finland exceeding normal carryover stock on 1 January 1995
 Type: Regulation
 Subject Matter: processed agricultural produce;  plant product;  production;  Europe
 Date Published: nan

 28 . 1 . 97 PENH Official Journal of the European Communities No L 25/ 15 COMMISSION REGULATION (EC) No 144/97 of 27 January 1991 on the stocks of agricultural products in Austria, Sweden and Finland exceeding normal carryover stock on 1 January 1995 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, accessions and at the time of German unification; whereas that method consists in considering normal carryover stock to be stock necessary, in the light of the results of the 1994/95 marketing year and the previous marketing years, to cover consumption requirements for a period that varies according to the production and marketing conditions specific to each product and which takes account, with regard to rice, of the particular difficulties of supply in Finland; whereas in other sectors, on the other hand, those factors mean that it is appropriate to use only comparison of the 1994/95 marketing year stocks with those of the previous marketing years; Having regard to the Act of Accession of Austria, Sweden and Finland, and in particular Article 145 (2) thereof, Whereas the application of these methods of assessment has led to the conclusion that on 1 January 1995 stocks exceeding normal carryover stock existed only in the rice sector in Austria, Sweden and Finland and in the olive oil sector in Austria; Whereas Article 145 (2) of that Act provides that any stock of products in free circulation within the territory of the new Member States on 1 January 1995 and exceeding the quantity which could be regarded as constituting a normal carryover of stock must be eliminated by these Member States at their cost under Community procedures to be specified and within deadlines to be determined in accordance with the procedure referred to in Article 149 ( 1 ) of the Act of Accession; whereas under Article 145 (2) the concept of normal carryover stock must be defined for each product on the basis of the criteria and objectives particular to each market organization ; Whereas exports with refunds are rare in the case of the sectors and Member States concerned; whereas, in a single market where products circulate freely, it was possible to export, with refunds, the quantities of rice and olive oil exceeding the normal carryover quantities established via other Member States; whereas, irrespective of whether actual export is proven , the most appropriate method for calculating the financial consequences of the stock concerned consists in a flat-rate evaluation of their disposal cost based on the average rate of the exports refunds in national currency applicable on the first day of each month during 1995 increased, in the case of olive oil, by the amount of consumption aid in national currency applicable on the same dates; whereas according to current rules, this aid is also granted for oil that is exported; Whereas that definition need cover only products which may be eligible for export refunds within the meaning of Article 2 or give rise to intervention measures within the meaning of Article 3 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy ('), as last amended by Regulation (EC) No 1287/95 (2), since those products are the only ones concerning which the question arises of dividing the costs to be borne between Member States and the Community; whereas, however, that definition need not cover the sugar sector, for which the issue of excess stocks is already dealt with by Commission Regulation (EC) No 3300/94 of 21 December 1994 laying down transitional measures in the sugar sector following the accession of Austria, Finland and Sweden (3); Whereas, as regards broken rice, export refunds were granted in 1995 only when it was exported in the form of processed products; whereas, nevertheless, it seems appro ­ priate, having regard to the objective sought by this opera ­ tion , to determine the financial consequences of the excess stocks established on the basis of the refunds fixed for the processed products; Whereas both the criteria and objectives particular to each market organization and the relationship between prices in the new Member States before accession and Com ­ munity prices mean that normal carryover stock should be assessed in the light of factors varying from sector to sector; whereas in certain sectors (cereals, rice, wine and olive oil) those different factors mean that it is appropriate to use the method traditionally applied at the time of Whereas the financial consequences concerned are to be booked when advances are fixed on the booking provided for by Commission Regulation (EC) No 296/96 of 16 February 1996 on data to be forwarded by the Member States and the monthly booking of expenditure financed (') OJ No L 94, 28 . 4. 1970, p. 13 . 2) OJ No L 125, 8 . 6. 1995, p. 1 . (3) OJ No L 341 , 31 . 12. 1994, p. 39 . No L 25/ 16 EN Official Journal of the European Communities 28 . 1 . 97 FINLAND Wholly milled rice (CN ex 1006 30): Article 2 3 726 tonnes under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) and repealing Regulation (EEC) No 2776/88 ( ! ); Whereas in order to avoid double penalization in this respect, the taxes levied in application of Article 4 of Commission Regulation (EC) No 3108/94 of 19 December 1994 on transitional measures to be adopted on account of the accession of Austria, Finland and Sweden in respect of trade in agricultural products (2), as last amended by Regulation (EC) No 572/95 (3), should be deducted from amounts thus withheld to the extent that those taxes have been transferred under the heading of own resources to the Community budget; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee concerned, 1 . The financial consequences of Article 1 shall be booked when the monthly advances provided for in Regulation (EC) No 296/96 are fixed, not later than in the course of the second month following the entry into force of this Regulation . 2. The amounts to be charged to Austria, Sweden and Finland shall be calculated by multiplying the tonnes fixed in Article 1 by the following amounts expressed in national currency: (a) AUSTRIA Wholly milled rice (CN ex 1006 30): OS 3 951 Broken rice (CN 1006 40 00): OS 902 Olive oil (CN 1509 10 , 1509 90 and OS 7 786; 1510 00): (b) SWEDEN Wholly milled rice (CN ex 1006 30): Skr 2 785; (c) FINLAND Wholly milled rice (CN ex 1006 30): FM 1710 . 3 . The taxes charged in application of Article 4 of Regulation (EC) No 3108/94 and transferred under the heading of own resources to the Community budget shall be deducted from the amounts referred to in paragraph 2. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION: Article 1 The following quantities of products in storage in Austria, Sweden and Finland on 1 January 1995 shall be con ­ sidered to exceed normal carryover stock within the meaning of Article 145 (2) of the Act of Accession : AUSTRIA Wholly milled rice (CN ex 1006 30): 8 068 tonnes Broken rice (CN 1006 40 00): 16 810 tonnes Olive oil (CN 1509 10 , 1509 90 and 1510 00): 1 617 tonnes SWEDEN Wholly milled rice (CN ex 1006 30): 6 400 tonnes This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 27 January 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 39, 17. 2. 1996, p . 5. (2) OJ No L 328 , 20 . 12 . 1994, p. 42.h) OJ No L 58 , 16. 3 . 1995, p . 4.